Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Ronald Peggs appeals the district court’s order dismissing his civil complaint for lack of subject matter jurisdiction .and a subsequent order denying reconsidera*110tion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Peggs v. Shipwash, No. 3:15-cv-00278-RJC, 2016 WL 830865 (W.D.N.C. Mar. 3, 2016; Mar. 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED